DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The references listed in the Information Disclosure Statement submitted on 08/27/2019 and 01/04/2021 have been considered by the examiner (see attached PTO-1449). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 7-12, 14-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, so as being ineligible subject matter.
Regarding claim 1, it recites a method (process), which falls within one of four statutory claim categories.  
It is noted that the claim body recites “training, by one or more computer processors, a first model utilizing one or more training batches wherein each training batch of the one or more training batches comprises one or more blocks of information; responsive to a completion of the training of the first model, initiating, by one or more computer processors, a training of a second model utilizing the one or more training batches; jittering, by one or more computer processors, a 
Further, it can be seen that additional limitations regarding “one or more computer processors” could not change the nature of manipulating/arrange abstract/data with/by mathematical relationship/calculation, as the abstract idea/judicial exception, and could not integrate the abstract idea/judicial exception into a practical application.    
Moreover, it is noted that additional limitations regarding “one or more computer processors” are merely generic computing components to implement the abstract idea/mathematical concept, which is, individually or in combination, not sufficient to amount to significantly more than the judicial exception.  Therefore, the claimed invention as a whole is directed to an ineligible subject matter (see “2019 Revised Patent Subject Matter Eligibility Guidance”, publicly available at: https://www. uspto.gov/about-us/news-updates/us-patent-and-trademark-office-announces-revised-guidance-determining-subject).
lack additional limitation(s), which is/are, individually or in combination, sufficient to amount to significantly more than the judicial exception. Therefore, the claimed invention as a whole is directed to an ineligible subject matter.
Regarding claims 9-12 and 14, they recite a computer program product comprising one or more computer readable storage media, which expressly exclude “transitory” media (such as signal, radio waves) by the specification (evidenced by paragraph 74).  Thus, the claims are interpreted as or referred to a machine, which falls within one of four statutory claim categories.  However, the rejection is based on the same rationale described for claims 1-4 and 8 respectively, because the claims recite/include the same/similar type of problematic limitation(s) as claims 1-4 and 8 respectively.  Further, it is noted that additional limitation(s) regarding “one not, individually or in combination, sufficient to amount to significantly more than the judicial exception. Therefore, the claimed invention as a whole is directed to an ineligible subject matter.
Regarding claims 15-18 and 20, they recite a system (interpreted as apparatus/machine), which falls within one of four statutory claim categories.  However, the rejection is based on the same rationale described for claims 1-4 and 8 respectively, because claims recite/include the same/similar type of problematic limitation(s) as claims 1-4 and 8 respectively.  Further, it is noted that additional limitation(s) regarding “one or more computer readable storage media” and stored “program instructions”, are merely generic computing components to implement the abstract idea (i.e. the mathematical concept), which could not integrate the abstract idea/judicial exception into a practical application, and are not, individually or in combination, sufficient to amount to significantly more than the judicial exception. Therefore, the claimed invention as a whole is directed to an ineligible subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-4, 7-12, 14-18 and 20 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for “acoustic sequence”, does not reasonably provide commensurate in scope with these claims. 
Regarding claims 1-4 and 7-8, the claimed limitations regarding “one or more blocks information” and/or “one or more training bathes” have an enablement scope problem because the disclosed implementation/operation in the specification only enable for “acoustic sequence(s)” (or “speech utterance”, or “sequence of speech feature”, evidenced by specification: paragraphs 15, 31, 42-45), but cannot enable one of ordinary skill in the art to make and/or use the invention for much broader terms of “one or more blocks information” and/or “one or more training bathes”.  In this case, claimed over-broad term(s) cover a much broader scope including other types of blocks/patches of information/data/signal, such as image and video data/signals, which involve in totally different signal/data characteristics, data-specific algorithms/techniques, computing/storing complexities, biological representations/properties,  and/or processing dimensions.  It is can be seen that the instant specification involves/apples its mathematical relationships/calculation(s) to only acoustic/speech/utterance data/sequence /information (see specification: paragraphs 27-31, 36-37 and 55-56), but does not teach any enablement in terms of scope for these “other types” of data/signals, at all.  Therefore, the specification does not enable any person skilled in the art to make and use the invention commensurate in scope with these claims. 
Regarding claims 9-12 and 14, the rejection is based on the same reason described for claims 1-4 and 8, because the claims recite/inherit the same/similar problematic limitations as claims 1-4 and 8 respectively. 


Allowable Subject Matter
Claims 5-6, 13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

It is noted that, as best understood in view of the claim rejection under 35 USC 101 and 112 (a), see above, a prior art search has been conducted by the examiner (see attached search report and PTO-892 form).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

QH/qh
May 29, 2021
/QI HAN/Primary Examiner, Art Unit 2659